Title: From George Washington to Robert Morris, 20 March 1782
From: Washington, George
To: Morris, Robert


                        
                            Sir
                            Philada 20th March 1782
                        
                        I have been honored with your favor of this Morning. I will make an experiment with your drafts upon Mr
                            Swanwick which I doubt not may be disposed of among the trading people in New York and New Jersey. The smaller the Bills
                            are the more easily will they be negociated—The sum of 4000 dollars will be sufficient—at one time. I have the honor to be
                            &c.

                    